



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Jeliazov, 2012 ONCA 184

DATE: 20120322

DOCKET: C52787

Rosenberg, Armstrong and Juriansz JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Dimitar Jeliazov

Appellant

Philip B. Norton, for the appellant

Catherine Mullaly, for the respondent

Heard and endorsed: March 19, 2012

On appeal from the conviction entered on September 23,
    2010 by Justice B. Duncan of the Ontario Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

It is apparent that the trial judge found there was no detention
    until the appellant was arrested. We agree with that finding. The appellant
    pulled into the parking spot. While he was then prevented from moving his
    truck, there was no evidence he was prevented from leaving the truck to do his
    shopping; his ostensible reason for being in the parking lot. In our view, what
    then occurred falls well within
R. v. Suberu
2009 SCC 33 at paras.
    22-31. The initial encounter prior to the arrest was of a preliminary or
    exploratory nature. Therefore, there was no violation of ss. 9 and 10.

[2]

We agree with the trial judges reasons that there were
    reasonable grounds for the arrest hence that the search was lawful as an
    incident to arrest.

[3]

Accordingly, the appeal is dismissed.


